Citation Nr: 0921708	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  94-39 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a recurrent ear 
infection, to include otitis media and otitis externa, 
claimed as secondary to service-connected pansinusitis.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from March 1963 to April 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA).  Until November 1997, those decisions 
had been made by the Regional Office (RO) in St. Petersburg, 
Florida, and the Veteran had, in part, perfected an appeal to 
the Board of the issue of entitlement to service connection 
for otitis media secondary to service-connected pansinusitis.

In November 1997, the Board, in part, remanded the issue for 
further evidentiary development.  Since November 1997, the 
Veteran has relocated to an area served by the RO in Buffalo, 
New York.

In a March 2003 decision, the Board, in part, denied service 
connection for otitis media, claimed as secondary to service-
connected pansinusitis.  

Thereafter, the Veteran appealed the March 2003 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In February 2004, the parties filed a joint motion 
for remand in order for the Board to address whether VA has 
satisfied its duty to notify pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA), codified at 38 U.S.C.A. §§ 5100, 5103, 
5103A, 5107, and 5126, and codified as amended at 5102, 5103, 
5106 and 5107 (West 2002).  In a February 2004 order, the 
Court granted the motion, vacated the Board's March 2003 
decision, and remanded the appeal to the Board for 
readjudication consistent with the motion.  Accordingly, in 
June 2004, the Board, in part, remanded the issue for further 
development.

In May 2006 and August 2008, the Board again, in part, 
remanded the issue for further development.

Broadly construing the Veteran's contentions as having a 
recurrent ear infection due to his service-connected 
pansinusitis, and given the findings of record, which include 
diagnoses of otitis media and otitis externa, the Board has 
recharacterized the Veteran's claim as stated on the title 
page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per 
curiam order).

As a final preliminary matter, in March 2009 correspondence, 
the Veteran has attempted to file a claim for an earlier 
effective date for the grant of a total disability rating 
based on individual unemployability (TDIU).  The RO granted a 
TDIU in a December 2005 rating decision and the Veteran was 
notified of the decision later that month.  Under VA law 
there is no basis for a freestanding earlier effective date 
claim from matters addressed in a final rating decision.  See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The issue is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

In its August 2008 remand, the Board ordered the RO to 
arrange for the Veteran to undergo examination to determine 
whether he currently has a disabling medical condition of the 
ear or ears that was incurred or aggravated in service, or 
that was caused or aggravated by the Veteran's service-
connected pansinusitis.

In January 2009, the Veteran underwent VA examination for ear 
disease.  Although the examiner rendered an adequate opinion 
on the diagnosed otitis externa, she did not render an 
opinion on the otitis media, noting that the Veteran did not 
have a diagnosis of otitis media within at least the last 
year.  

In this regard, it is now well settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  See, e.g., Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection may not be granted unless a current 
disability exists].  However, the Court held in McClain v. 
Nicholson, 21 Vet. App. 319 (2007), that so long as the 
veteran had a diagnosed disability during the pendency of the 
claim, service connection criteria requiring a current 
disability was satisfied.

Accordingly, an opinion as to whether any previously existing 
recurrent otitis media was incurred or aggravated in service, 
or was caused or aggravated by service-connected 
pansinusitis, is still necessary.

The Board emphasizes that a remand by the Board confers upon 
the Veteran, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Thus, the RO should arrange for the Veteran's claims file to 
be reviewed by the examiner who prepared the January 2009 VA 
ear disease examination report (or a suitable substitute if 
that examiner is unavailable), for the purpose of preparing 
an addendum that addresses the matters above.

Prior to arranging for the Veteran's claims file to be 
reviewed, the RO should obtain and associate with the claims 
file all outstanding VA medical records.  The January 2009 VA 
examiner indicated that the Veteran was treated for his ears 
in September 2008 at a VA medical facility.  In this regard, 
the record contains VA treatment notes from the Rochester VA 
Outpatient Clinic through May 2006.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, on remand, the RO must obtain all 
outstanding pertinent medical records from the Rochester VA 
Outpatient Clinic since May 2006, following the procedures 
prescribed in 38 C.F.R. § 3.159 as regards requesting records 
from Federal facilities.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must obtain all outstanding 
pertinent medical records from the 
Rochester VA Outpatient Clinic since May 
2006, following the procedures prescribed 
in 38 C.F.R. § 3.159 as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should arrange for the 
Veteran's claims file to be reviewed by 
the examiner who prepared the January 2009 
VA ear disease examination report (or a 
suitable substitute if that examiner is 
unavailable), for the purpose of preparing 
an addendum that addresses the nature and 
etiology of any previously existing 
recurrent otitis media.  The claims file 
and a copy of this Remand must be provided 
to the examiner for review.  The examiner 
should note in the addendum that the 
claims file has been reviewed.  

The examiner should specifically express 
an opinion as to whether it is at least as 
likely as not (whether there is a 50 
percent chance or more) that any 
previously existing recurrent otitis media 
was incurred or permanently aggravated 
during the Veteran's period of service, or 
is otherwise etiologically related to 
either the Veteran's period of service or 
his service-connected pansinusitis in any 
way.  The examiner should specifically 
address the diagnoses of recurrent otitis 
media of record, and discuss whether any 
such recurrent otitis media is a disabling 
medical condition.  

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit sought 
is not granted to the Veteran's 
satisfaction, the RO should issue an 
appropriate Supplemental Statement of the 
Case.  The requisite period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board 
for further appellate review, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


